NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
TOTOLOfKING JOINT VENTURE,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2010-5037
Appeal from the United States Court of Federa1
Claims in Case N0. U9~CV-104, J_udge Christine O.C.
Mi11er.
ORDER
Up0n consideration of this court’s Septe1nber 9, 2010
order denying Totolo/King’s motion for abatement and the
government’s motion to dismiss
IT ls ORjoERED THAT:
Toto1o/King’s opening brief is due within 14 days of the
date of filing of this order.

TOTOLOl'KING JOINT VENTURE V. US
FoR THE CoURT
  0  /s/ J an Horba1y
Date J an Horba1y
cc: James Edward Krause, Esq.
John S. Groat, Esq.
s21
C1erk
€
9
3-1
§§
955
§
SEP102
2
LS FOR
RCU1T
010
JAN HORBALY
CLERK